Citation Nr: 1512387	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Charlisa Powell, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Winston-Salem, North Carolina.  This September 2010 rating decision denied the Veteran's claim for service connection for a right knee disability.  

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends in a June 2010 claim that he has a right knee disability as a result of an incident when he fell off of a forklift in 1968 while in service.  

Medical treatment records from the Salisbury VAMC in Winston-Salem, indicate that the Veteran has been diagnosed with arthritis of the right knee.  

The Veteran's service treatment records (STRs) reflect that the Veteran was injured in January 1968 when he fell off of a forklift while in-service, and required treatment.  The STRs do not document any specific treatment or diagnosis of the Veteran's right knee following the incident.  However, the Veteran has asserted in his January 2015 hearing testimony that although the STRs only discuss his left knee, he also incurred a right knee injury and was treated for it with an ace bandage.  

The Board finds the Veteran's testimony to be credible to establish that he injured his right knee as a result of his 1968 in-service incident.  It is noted though that a photograph of the Veteran in service shows a large cast on his left leg, but no wrap on the right knee or leg.

As described, the Veteran experienced an in-service injury, has a currently diagnosed right knee disability, but a medical opinion has not been obtained to assess the etiology of the Veteran's right knee disability.

The Veteran has also suggested that his right knee disability was either caused or aggravated by his service connected left knee disability.  

A medical opinion was obtained, but while the examiner concluded that the left knee disability had not caused the right knee disability, the examiner failed to address whether the left knee disability had aggravated (made permanently worse) the right knee disability.  

In light thereof, and because there is insufficient medical evidence to decide the claim, a VA opinion should be issued to determine the nature and etiology of his currently diagnosed right knee disability, including whether his disability has been caused or aggravated by his left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Return the Veteran's claims file to the examiner who conducted the March 2014 VA examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner answer the following questions, provide a complete rationale for any opinion expressed:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability began during or was otherwise caused by his military service, why or why not?  In so doing, the examiner should consider the fact that the Veteran fell off of a forklift in-service as documented in the STRs, and consider the Veteran's January 2015 hearing testimony that his right knee was hurt in the incident and required an ace bandage.  

b)  Is at least as likely as not (50 percent or greater) that the Veteran's service connected left knee disability aggravated (permanently increased in severity) his right knee disability, why or why not?  

For the examiner's benefit, an opinion which simply concludes that the right knee disability is not "secondary to" the left knee disability is insufficient for the purpose of adjudicating whether aggravation occurred.  Rather, the examiner should explain whether the left knee disability made the right knee disability permanently worse beyond the natural course of the condition.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing answers to the questions.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




